ORDER
This matter having been duly presented to the Court on the petition of the Office of Attorney Ethics pursuant to Rule 1:20-3(g)(4) and Rule 1:20-11 for the temporary suspension from *356practice of DALWYN T. DEAN of NEWARK, who was admitted to the bar of this State in 1987, and the Court having ordered respondent to show cause why she should not be temporarily suspended from practice, and good cause appearing;
It is ORDERED that DALWYN T. DEAN is hereby temporarily suspended from the practice of law, effectively immediately, and until further Order of the Court; and it is further
ORDERED that said suspension continue until respondent provides the Court with proof that she has made arrangements satisfactory to the Office of Attorney Ethics to practice law under supervision and until respondent submits competent medical proof that she is fit to practice law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.